IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00384-CR

BRIAN WRIGHT MCGUFFEY,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2014-1612-C1


                          MEMORANDUM OPINION


       Upon his open plea of guilty, the trial court convicted Brian Wright McGuffey of

the offense of felony driving while intoxicated, found the enhancement paragraphs to be

true, and assessed his punishment at 40 years confinement. We affirm.

       McGuffey’s appointed counsel filed an Anders brief asserting that she has

diligently reviewed the appellate record and that, in her opinion, the appeal is frivolous.

See Anders v. California, 386 U.S. 738 (1967). Counsel informed McGuffey of his right to
submit a brief on his own behalf. McGuffey filed a brief asking this Court to reduce his

sentence. We review a pro se brief or other response solely to determine if there are any

arguable grounds for appeal. Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005);

see also In re Schulman, 252 S.W.3d 403, 409 n. 23 (Tex. Crim. App. 2008). Counsel's brief

evidences a professional evaluation of the record for error, and we conclude that counsel

performed the duties required of appointed counsel. See Anders v. California, 386 U.S. at

744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In re Schulman, 252
S.W.3d 403, 407 (Tex. Crim. App. 2008). McGuffey’s issue that his sentence should be

reduced is without merit.

       In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." See Anders v. California, 386

U.S. at; accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal

is "wholly frivolous" or "without merit" when it "lacks any basis in law or fact." McCoy v.

Court of Appeals, 486 U.S. 429, 439 n. 10 (1988). After a review of the entire record in this

appeal, we determine the appeal to be wholly frivolous. See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial court's judgment.

       Counsel's request that she be allowed to withdraw from representation of

McGuffey is granted. Additionally, counsel must send McGuffey a copy of our decision,

notify McGuffey of his right to file a pro se petition for discretionary review, and send




McGuffey v. State                                                                      Page 2
this Court a letter certifying counsel's compliance with Texas Rule of Appellate Procedure

48.4. TEX.R.APP.P. 48.4; see also In re Schulman, 252 S.W.3d at 409 n.22.




                                          AL SCOGGINS
                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed; motion granted
Opinion delivered and filed January 11, 2017
Do not publish
[CRPM]




McGuffey v. State                                                                   Page 3